66. Mr. President, the Commonwealth of Dominica wishes to congratulate you upon the occasion of your election as President of the thirty-sixth session of the General Assembly. That you should have been elected to such high office is sufficient evidence of the Assembly's confidence and knowledge that you are competent to provide the standards and discipline expected for the condieu of the business of the General Assembly. We wish you well during your term of office.
67.	The Government and people of the Commonwealth of Dominica welcome the admission of Belize, our sister nation of the Commonwealth Caribbean, into the United Nations. Now that the legitimate aspirations of the people of Belize to self-determination and independence have been achieved on the basis of full territorial integrity, ,1 wish to register the full and unequivocal support of the Government and people of Dominica for the international call for the preservation of Belize's territorial integrity and for the intensification of efforts to abate tension in that area.
68.	We look forward also to the admission of the State of Antigua and Barbuda during this session. We fully support the application which we expect will be made very soon after 1 November.
69.	thirty-six years ago this month, the sovereign countries of the world established the United Nations. At that time the tragic and catastrophic events that took place between 1939 and 1945 were fresh in the minds of the major actors in the international system. The dominant consideration of Member States was, quite legitimately, peacekeeping, so that succeeding generations might be saved from the scourge of war. However, since that time some 100 new nations have joined the United Nations as sovereign independent States.
70.	In the 1970s it became patently manifest that the world economic structure with its inequalities had failed to come to terms in a positive fashion with the changed political structure arising from the emergence of the colonial peoples into politically independent nations. The First United Nations Development Decade had not realized the hope that the more acute problems of the developing countries might disappear through the sharing of the economic growth that the world economy experienced during the 1950s and 1960s. During the course of the early 1970's the developing countries, dissatisfied with the meager results of years of efforts to raise the living conditions of the vast majority of mankind through assistance programs, were forced to adopt new tactics. We read the Charter again and asked the United Nations to look again at its raison d'etre and to seek out the fundamental objectives of the founding fathers that the machinery must be employed for the promotion of the economic development of all peoples. It was now no longer only the scourge of war from which mankind was to be protected, but the scourge of want and poverty.
71.	In 1974, at the initiative of the developing countries, therefore, the General Assembly adopted the Declaration and program of Action on the Establishment of the New International Economic Order [resolutions 3201 (SVI) and 3202 (SVI)]. In the Declaration, the States Members of the United Nations solemnly proclaimed their determination to work urgently for "the establishment of a new international economic order based on equity, sovereign equality, interdependence, common interest and cooperation among all States, irrespective of their economic and social systems which shall correct inequalities and redress existing injustices, make it possible to eliminate the widening gap between the developed and the developing countries and ensure steadily accelerating economic and social development and peace and justice for present and future generations".
72.	Essentially the proposals for the new international economic order emphasized the following: the economic development of the developing nations cannot be accomplished without fundamental basic changes in the structure of the international economic system; the prices of the commodities exported to developing countries must be stabilized at just and remunerative levels; better access to markets for manufactured goods should be assured; industry should be developed and diversified, and to that end, access to technology should be provided on favorable terms; and development assistance should be provided in increased volume and on better terms.
73.	Although the resolution expressing support for the concepts of the new international economic order was adopted by an overwhelming majority at the sixth special session of the General Assembly, I would be less than candid if I did not state that the countries of the North have never fully accepted the details of the proposed reform program and have stalled the discussions a critical junctures, giving ground only when the original proposal had been gradually negotiated into something quite different from that which the South had begun, or when they still retained firm control over the institutions and policies at issue.
74.	That attitude, therefore, forces us to place on the agenda the vital question: are the developed countries really committed to the emergence of a new international economic order, and does the political will exist to make that new international economic order operate effectively within a time-frame that will satisfy the reasonable expectations of the mass of mankind? It is particularly crucial that the situation of non-oil-producing developing countries, which have within their ranks the less-developed countries of the world, be immediately recognized, with a view to ameliorating their relative positions.
75.	The non-oil-producing developing countries are finding themselves in the unenviable position of having to deal with three different types of external shock at the same time. All these forms of external shock have a negative impact on their economies. Those countries face an increased oil import bill and the increasing cost of industrial goods. Developing non-oil-producing countries must also face the resultant effects of the implementation of stabilization policies in industrial countries which cause rises in nominal and real interest rates in world financial markets. Those countries must also face the effects of a slowdown of industrial activity in industrial countries resulting in a reduction in the demand for imports from the developing countries.
76.	Given their small size, isolation and very narrow and limited resource base —human and material— the island developing countries are confronted with further severe disadvantages and require a special package of external assistance from the international community. In addition to project financing, on as highly concessional terms as possible, they need program assistance, also on highly concessional terms, to enable them to reorganize and strengthen their fiscal, administrative, management and development planning systems and to meet for a reasonable, though limited, period of time the additional recurrent costs resulting from the execution of those development projects which may not be financially self liquidating.
77.	Let me pause here to mention among development projects a particular project which is essential for the existence of my country that of rehabilitation of the road network, without which further development is near impossible.
78.	There is also a need for higher levels of project financing on highly concessional terms, including the transfer of resources for meeting local costs and cost overruns, and the need for even softer terms than hitherto for loan financing. In fact, the Caribbean less developed States need for financing their development projects either capital grants or soft loans on terms as close as possible to those of the International Development Association or of the European Development Fund "special loans", or of the InterAmerican Development Bank terms of soft lending to its most needy group of borrowing countries, which are classified as falling within group D.
79.	I am advised that according to certain criteria the Commonwealth of Dominica does not qualify for classification as a least developed country. Among the reasons is that Dominica's gross national product on the records appears too high. There is little comfort in that situation. It only proves that some of our definitions and criteria require to be overhauled from time to time to enable us to get exact meanings. On the one hand, the United Nations is seeking to console us by telling us that we are not among the worst off of the worst off; on the other hand, I myself and all Dominicans know that in terms of our infrastructure and economy we are "least" developed. And if one adds to that the fact that over the past two years nature has not been particularly kind to us, then the social and economic picture of Dominica highlights the fact that we are in need of substantial aid.
80.	We are grateful to the United Nations and the bodies in the United Nations system, including the specialized agencies, for the assistance we have had. The General Assembly in 1980 {adopted resolution 35/102) asking for special attention to be given to the needs of my island. United Nations officials have been looking into this to see in what way and to what extent we can be assisted. May I ask that members remember the scope of the resolution when they are approached to fulfill the wishes expressed therein. May I also ask that this effort be followed by a further resolution of the General Assembly requesting that Dominica be treated as if it were also on the records as a less-developed country.
81.	I have indicated how disappointed we are that in spite of the ongoing North-South dialog we are very distant from reaching the goal of a new international economic order. There is a small glimmer of hope, however, in the interest shown by Canada, Mexico, the United States of America and Venezuela in what we have come to know as the Caribbean Basin initiative. In a communique released at the end of a meeting of the foreign ministers of those four countries, which was held at Nassau, we were informed that a consultation should take place between all countries before a program for bilateral or multilateral aid was set up. The machinery is being put in place to allow for that full consultation.
82.	The Commonwealth of Dominica is hopeful that the Caribbean Basin initiative will soon begin to bear fruit for Dominica itself, as indeed for other members of the "Basin", as a first realistic indication that some form of a new international economic order, some new approach to the fact and methodology of economic assistance and development, can in fact work. And if —no, I shall say "when", because I must be optimistic— the Caribbean Basin initiative approach does work, Dominica's hope is that that approach, in whatever version, will spread throughout the international community and afford mankind a chance of survival and salvation.
83.	It is clear, however, that the Caribbean Basin initiative is firmly based on the principles of expansion of trade, industry and investment opportunities. Important as this initiative will be, we must not forget that, as I pointed out earlier, the less developed Caribbean countries require assistance in the development and reconstruction of their infrastructure so that they will be in a position to partake of the benefits of expanded trade, industry and investment opportunities.
84.	The Prime Minister of Australia put it well when, in discussing the NorthSouth dialog, he referred to the countries of the South as being deeply concerned about their place in the world, their dignity, status and influence.
85.	It is this concern which makes the Government and people of Dominica condemn South Africa's apartheid policy and South Africa's denial of the right of Namibia to self-determination.
86.	It is also this concern which makes us pleased that the International Women's Year was followed by the proclamation of the United Nations Decade for Women.
87.	May I be forgiven if, because of my impatience for achievement, I complain that too much time is being expended on diagnosing the deficiencies in the less developed countries and not enough on the real implementation of an action plan to overcome those deficiencies. Funds are limited and they are for a limited period. Time is against us. I would therefore hesitate to approve of a change of location for the implementation of the Fund which could only result in a disruption of the Fund's activities.
88.	It is also that concern which makes us condemn terrorism and which moves us to urge the General Assembly to enlarge on the Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents [resolution 3166 (XXVIII), annex] to cover the other acts of terrorism which have become so prevalent since the Convention was first drafted and to seek appropriate mechanisms for enforcement.
89.	When I wrote those words regarding terrorism a day or so ago, I could not have visualized that today, within a few hours of my addressing this General Assembly, we would have so vividly illustrated to us the heinousness of terrorism. This is a sad day for as. President Sadat was a man of peace, as his every move unconventional, innovative and proudly conciliating has illustrated. He was a man whom every member of the Assembly must wish to emulate, a man whose life and resolution to find peace Tor his people illustrate the very ideas which created the United Nations.
90.	In these sad hours our thoughts go out to the victims of the attack, to the wife, the family and the friends of President Sadat, to the Egyptian people and to the Government of Egypt. But our thoughts and sympathies must also remain with ourselves, for one of us who had been trying to live up to the ideals in which we all believe has been made to suffer. May his suffering and that of his people entrench us in the firm belief that we must continue to seek the lasting peace which is essential for the future of this world.
91.	And now that, sadly, it has been officially confirmed that President Sadat is no longer with us, I wish to join with all those who have spoken before me this afternoon in extending, on behalf of the Government and the people of Dominica, sincerest sympathy to his wife, his family, his friends, the Egyptian people and the Government of Egypt. They have lost a great leader.
92.	In conclusion, I should like to return to my earlier theme and quote the words of the President of the United States spoken only a few days ago at the World Bank meeting. He said "Let us put an end to the divisive rhetoric of 'us versus them', North versus South. Instead, let us decide what all of us both developed and developing countries can accomplish together."
93.	We agree with that interpretation of the idea of the NorthSouth dialog, but we should like to add that where partners are unequal the relationship is not always a happy one. It is for this reason that I urge that we the less developed countries be given the necessary aid so that we can begin to build our countries to the point when we may no longer be aid-seekers, but be placed in a position where we can, together with the developed countries, achieve a better world for all.
